Citation Nr: 0007476	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, namely paranoid schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from May 1967 to 
May 1969, including a tour in Vietnam.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision issued by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to service connection for a 
back condition, asthma and hypertension and which denied the 
reopening of the appellant's claims for service connection 
for post-traumatic stress disorder (PTSD) and a stomach 
condition.  In February 1999, the Board remanded the case to 
the RO; the RO has now returned the case to the Board for 
appellate review.

The Board notes that the RO issued a Supplemental Statement 
of the Case (SSOC), in February 1999, in which the RO 
characterized the issues of service connection for asthma and 
hypertension as being ones of new and material evidence.  No 
explanation was offered as to why these issues had been 
recharacterized; the Board also notes that the three other 
issues on appeal were not addressed at all in the February 
1999 SSOC.  The issues on appeal in this case remain as they 
appear on the title page of both this remand and the February 
1999 remand.



REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case, in February 1999, for the 
scheduling of a Travel Board hearing.  

Subsequent to the Board's remand, the appellant submitted an 
additional VA Form 9 (Appeal to the Board) in which he again 
indicated that he did want to personally appear at a hearing 
before a Member of the Board at the RO.  The appellant's 
representative subsequently submitted a VA Form 646, in 
February 2000, in which he indicated that the appellant's 
contentions which be further advanced at his requested Travel 
Board hearing.  It appears that the case was inadvertently 
transferred to the Board prior to the hearing being scheduled 
or conducted.  The representative, in a written presentation 
at the Board has requested that the matter be referred to the 
RO for scheduling the Travel Board hearing.  Therefore, given 
the guidance offered by the Court in Stegall, the case must 
again be remanded.

A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. 
§ 20.700(a).  In view of the foregoing, this case must again, 
unfortunately, be REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  Also, if he wishes 
to withdraw his hearing request at any 
time prior to the hearing being 
conducted, he should so inform the RO in 
writing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the hearing is conducted, or if the hearing request is 
canceled in writing prior to the hearing being conducted, the 
matter should be returned to the Board in accordance with the 
applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




